NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 EUGENE J. KERNAN,                               No. 15-70574

                  Petitioner-Appellant,          Tax Ct. No. 19672-11

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Eugene J. Kernan appeals pro se from the Tax Court’s decision, following a

bench trial, confirming the Commissioner’s determination of deficiencies and

additions for tax years 2001 through 2006. We have jurisdiction pursuant to 26



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, Kernan’s requests for
oral argument, set forth in his opening and reply briefs, are denied.
U.S.C. § 7482(a). We review de novo the Tax Court’s legal conclusions and for

clear error its factual findings. Johanson v. Comm’r, 541 F.3d 973, 976 (9th Cir.

2008). We affirm.

      The Tax Court properly sustained the Commissioner’s determination of

deficiencies and additions to Kernan’s taxes for tax years 2001 through 2006. See

26 U.S.C. §§ 1, 6012, 6651(a), 6654.

      The Tax Court did not abuse its discretion by striking Kernan’s briefs

because they exceeded the length limitations imposed by the court. See Alexander

Shokai, Inc. v. Comm’r, 34 F.3d 1480, 1485 (9th Cir. 1994) (setting forth standard

of review).

      AFFIRMED.




                                         2                                     15-70574